Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claims 1 and 13, these claims are allowed because the prior art of the record neither discloses nor suggests a method or apparatus comprising a step of estimating, using the multiple weighted calibration signals, a transform that, when applied to noise received by the at least one auxiliary sensor, provides an estimate of noise received by the at least one primary coil, as stated in the claim in association with the remaining claim features.
As to dependent claims 2-12 and 14-20, these claims are allowed because each of these claims, either directly or indirectly, depends from one of the allowed independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rearick (US-2018/038931-A1)
Rearick discloses a method and apparatus somewhat like that claimed in each of instant independent claims 1 and 13. Rearick is from the same company, Hyperfine Research, as that filed the instant application. Even, drawings, Figs. 1-5 in Rearick are identical that of the instant Figs. 1-5. Rearick discloses a primary coil (202) and an auxiliary sensor (206), cf. Fig. 2 & also see the abstract, to have same general purpose as that of the instant independent claims 1 and 13. Rearick intends to suppress noise as that of the instant independent claims 1 and 13.  It appears to be the closest applicable reference to the instant independent claims 1 and 13. However, it lacks a step of “estimating, using the multiple weighted calibration signals, a transform that, when applied to noise received by the at least one auxiliary sensor, provides an estimate of noise received by the at least one primary coil”.  There could not be found another reference that teaches this missing feature. Rearick also lacks any discussion of weighted calibration signals and using a weighting function for weighting the calibration signals. Therefore, the instant claims are patentable over Rearick. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852